Citation Nr: 0527818	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  05-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reinstatement of death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from November 1951 to February 
1953.  He died in July 1971.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The veteran died in July 1971; the appellant was awarded 
death pension benefits as the surviving spouse.  

2.  The appellant married "B. B." in June 1978; death 
pension benefits were terminated thereafter. 

3.  The appellant's marriage to B. B. was terminated upon his 
death in February 1998.  


CONCLUSION OF LAW

The legal criteria for reinstatement of death pension 
benefits are not met.  38 U.S.C.A. §§ 101, 1541 (West 2002); 
38 C.F.R. §§ 3.3, 3.50, 3.55 (2005).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are payable to the surviving spouse 
because of the nonservice-connected death of the veteran.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2005).  
A "surviving spouse" is a person of the opposite sex who, 
inter alia, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out to 
be the spouse of such other person.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50.  

However, VA regulation provides that remarriage of a 
surviving spouse will not bar furnishing of benefits to a 
surviving spouse in certain circumstances.  38 C.F.R. 
§ 3.55.  In pertinent part, the regulation states that, on or 
after January 1, 1971, a surviving spouse may have benefits 
reinstated if the remarriage terminated prior to November 1, 
1990, or terminated by legal proceedings commenced prior to 
November 1, 1990, by an individual who, but for the 
remarriage, would be considered the surviving spouse, 
provided that the marriage: (i) has been terminated by death, 
or (ii) has been dissolved by a court with basic authority to 
render divorce decrees unless VA determines that the divorce 
was secured through fraud by the surviving spouse or by 
collusion.  38 C.F.R. § 3.55(a)(2).  See 38 C.F.R. § 3.215 
(on or after January 1, 1971, allowing benefits to an 
unmarried surviving spouse to resume following termination of 
marital relationship or conduct if the relationship 
terminated prior to November 1, 1990).

Review of the record reveals that the veteran died in July 
1971.  Thereafter, the RO awarded the appellant VA death 
pension benefits as the veteran's surviving spouse.  In June 
1978, the appellant married B. B.  At that time, the RO 
terminated her death pension benefits.  

In May 2004, with her claim for reinstatement of death 
pension benefits, the appellant provided evidence that B. B. 
died in February 1998.  There is no dispute as to the 
accuracy of these basic facts.  Therefore, although the 
appellant's remarriage to B. B. was terminated by death, it 
was not terminated until February 1998, years after the date 
of November 1, 1990 required by regulation.  Accordingly, 
reinstatement of the appellant's death pension benefits is 
not permitted.  The claim must be denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 
8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

The Duty to Notify and the Duty to Assist

The Board observes that there has been inadequate compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq., in this case. See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  However, the Board finds 
that the notice and assistance provisions of the VCAA are not 
applicable, as the claim involves the purely legal question 
of entitlement to benefits under VA law and regulations.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. 
Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002).  Moreover, as discussed above, the 
undisputed facts render the appellant ineligible for the 
benefit in question.  See VAOPGCPREC 5-2004.  Therefore, 
notice and assistance pursuant to 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A, respectively, is not required.     




	(CONTINUED ON NEXT PAGE)
ORDER

Reinstatement of death pension benefits is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


